Exhibit 10.01

     
 
  April 23, 2008

Mr. Geert-Jan Nieboer
DSM Food Specialties
P.O. Box 1, 2600 MA Delft
The Netherlands
RE: Amendment to Payment Terms regarding Guarantee Remainder
Dear Geert-Jan,
Martek Biosciences Corporation (“Martek”) and DSM Food Specialties B.V. (“DSM”)
(collectively referred to as the “Parties”) wish to enter into this letter
agreement (the “Letter Agreement”) to address any and all remaining commitments
regarding the Guaranteed Amount and the Guarantee Remainder under Section 3.3A
of the ARA Alliance, Purchase, and Production Agreement between the Parties
dated April 19, 2004, as amended by the Parties as of December 31, 2005 (the
“First Amendment”) and January 1, 2007 (the “Second Amendment”) (as amended, the
“Agreement”). Capitalized terms used herein shall have the meaning set forth in
the Agreement unless otherwise provided herein.
In Section 3.3A of the Agreement (added in the First Amendment), the Parties
agreed on provisions regarding the recovery of the Guaranteed Amount in
connection with an expansion of DSM’s Capua and Belvidere production facilities
as further described in the First Amendment. Pursuant to Section 3.3A of the
Agreement, if the total aggregate amount of DSM Mark Up paid to DSM during the
Recoupment Period (January 1, 2006 through December 31, 2008) and pursuant to
Section 3.3A(b)(v) of the Agreement did not meet or exceed the Guaranteed
Amount, Martek agreed to pay the balance of such Guaranteed Amount (the
“Guarantee Remainder”) to DSM on or before January 30, 2009. Martek is entitled
to credit such payment against any and all DSM Mark Up amounts that become due
to DSM pursuant to invoices received for ARA Products after December 31, 2008.
As of January 31, 2008, the Parties estimate that, pursuant to Section 3.3A of
the Agreement, the Guarantee Remainder has been reduced to approximately
$24.4 million, and will be reduced to approximately $22.5 million as of
December 31, 2008.
Under this Letter Agreement, the Parties agree that, in lieu of the payment of
any Guarantee Remainder to DSM by Martek on or before January 30, 2009 as
provided in the Agreement, the Parties agree to the following payment
arrangement: (i) Martek will pay $300,000 to DSM on November 30, 2008, and
(ii) Martek will place purchase orders for a minimum of * Units of ARA from DSM
for the period January 1, 2009 – September 30, 2009. Martek will have no
obligation to make any other payments to DSM under the Agreement with regard to
the Guarantee Remainder.
The Parties acknowledge and agree that the obligation of Martek to pay DSM the
amounts as set forth in this Letter Agreement shall be deemed sufficient to meet
Martek’s obligation to guarantee DSM’s investment in the Planned Expansion
pursuant to Section 3.3(c)(iii) of the Agreement.
 

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of the Agreement or this Letter Agreement,
the Parties agree that, given Martek’s express obligation to (a) make the
payment on November 30, 2008 and minimum purchases in 2009 as specified above,
and (b) make the minimum purchases for 2008 as specified in Section 6.1(n)(ii)
of the Agreement (as added in the Second Amendment), no payment shall be due to
DSM pursuant to Section 6.18(c) upon termination or expiration of the Agreement.
Except as expressly modified herein, all terms and conditions set forth in the
Agreement shall remain in full force and effect and the Agreement as so modified
is hereby ratified and confirmed in all respects.
If DSM agrees to the terms and conditions as set forth herein, please signify
this by signing both copies of this Letter Agreement where indicated below and
please return both copies of the letter to Martek for execution by Martek. We
will then return one fully executed copy to you for your files.

                  Very truly yours,    
 
                Martek Biosciences Corporation    
 
           
 
  By:   /s/ Steve Dubin    
 
  Title:  
 
Chief Executive Officer    
 
  Date:   May 21, 2008    

          Agreed to and acknowledged by     DSM Food Specialties B.V.    
 
       
Name:
  /s/ G.J. Nieboer    
Title:
 
 
Managing Director    
Date:
  May 6, 2008    
 
       
Name:
  /s/ A. R. Wessels    
Title:
 
 
Managing Director    
Date:
  May 8, 2008    

 

      *   The asterisk denotes that confidential portions of this exhibit have
been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934.
The confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 